Exhibit 10.65

LOGO [g42372g02c09.jpg]

December 18, 2008

VIA EMAIL AND REGISTERED MAIL

 

Fujitsu Microelectronics Limited    Fujitsu Microelectronics America, Inc. 7-1,
Nishishinjuku 2-chome, Shinjuku    1250 East Arques Avenue M/S3333 Tokyo
163-0722, Japan    Sunnyvale, California 94088, USA

 

RE: Repayment of Advance Payment

Dear Mr. Haruyoshi Yagi:

The purpose of this letter is to provide formal notice by Lattice Semiconductor
Corporation (“Lattice”) to Fujitsu Microelectronics Limited and Fujitsu
Microelectronics America, Inc. (“Fujitsu”) that Lattice wishes to exercise its
right to request repayment of the Advance Payment (as defined in the Agreement)
pursuant to the Advance Payment and Purchase Agreement, effective as of
September 10, 2004, as amended, between Lattice, Fujitsu Limited and Fujitsu
Microelectronics America, Inc. and assigned by Fujitsu Limited to Fujitsu
Microelectronics Limited, a wholly-owned subsidiary of Fujitsu Limited
incorporated in Japan, effective March 21, 2008 (the “Agreement”).

Lattice agrees to accept payment of the outstanding portion of the Advance
Payment in three installments as provided below, notwithstanding section 8 of
the Agreement. As such, Fujitsu agrees to repay in cash the outstanding portion
of the Advance Payment pursuant to the following schedule:

 

  •  

$30 million on or before 15 business days after commencement of Fujitsu’s first
fiscal quarter in 2009 (commencing on or about April 1, 2009), together with
simple interest at the rate of 0.875% per annum accruing from December 31, 2008
until the first payment is received by Lattice;

 

  •  

$30 million on or before 15 business days after commencement of Fujitsu’s third
fiscal quarter in 2009 (commencing on or about October 1, 2009), together with
simple interest at the rate of 0.875% per annum accruing from December 31, 2008
until the second payment is received by Lattice; and

 

  •  

The balance of the Advance Payment on or before 15 business days after
commencement of Fujitsu’s first fiscal quarter in 2010 (commencing on or about
April 1, 2010) with no interest due on such final payment.

5555 N.E. Moore Ct.  •  Hillsboro, Oregon 97124-6421  •  Phone
(503) 268-8000  •  FAX (503) 268-8347

Internet: http://www.latticesemi.com



--------------------------------------------------------------------------------

LOGO [g42372g02c09.jpg]

Except as set forth herein, all terms and conditions of the Agreement remain in
full force and effect until repayment of the Advance Payment in full. Please
acknowledge acceptance of the terms of this letter by signing and dating it
below and return to me a signed copy.

 

Sincerely,     /s/ Tom Kingzett     12/18/08 Tom Kingzett    

Corporate Vice President, Manufacturing Operations

Lattice Semiconductor Corporation

   

ACCEPTED AND AGREED:

Fujitsu Microelectronics Limited

    Fujitsu Microelectronics America, Inc. /s/ Haruyoshi Yagi     /s/ Michael M.
Moore (Signature)     (Signature) Name: Haruyoshi Yagi     Name: Michael Moore
Title: Corporate Vice President     Title: Secretary Date: December 16, 2008    
Date: December 17, 2008

5555 N.E. Moore Ct.  •  Hillsboro, Oregon 97124-6421  •  Phone
(503) 268-8000  •  FAX (503) 268-8347

Internet: http://www.latticesemi.com